         Case 1:17-cv-04179-DLC Document 209 Filed 07/03/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE
 COMMISSION,
                                                              Civil No. 1:17-CV-04179-DLC
        Plaintiff,
                                                             Honorable Judge Denise L. Cote
 v.                                                          Magistrate Judge Ronald L. Ellis

 ALPINE SECURITIES CORPORATION,                                         ECF CASE

        Defendant.



      DEFENDANT’S NOTICE OF MOTION FOR RECONSIDERATION OF THE
       COURT’S PRIOR RULINGS ON SUMMARY JUDGMENT IN LIGHT OF
            THE SUPREME COURT DECISION IN KISOR v. WILKIE

       PLEASE TAKE NOTICE that Defendant Alpine Securities Corporation (“Alpine”), by

and through undersigned counsel, moves this Court for reconsideration of its previous rulings on

summary judgment dated March 30, 2018 and December 11, 2018, based on the following

grounds that, on June 29, 2019, the U.S. Supreme Court ruled in Kisor v. Wilkie, No. 18-15, ---

S. Ct. ---, 2019 WL 2605554, that Auer deference survives but only with the prerequisites and

limitations articulated by the Kisor Court; this Court’s previous opinions on summary judgment

relied extensively on Auer deference in its rulings in favor of the SEC; this Court did not,

however, engage in the multistep analysis of statutory construction now mandated by Kisor prior

to relying on and applying Auer deference; this Court did not apply the analysis and limitations

prescribed by Kisor in its assessment of the agency statements to which deference is applicable;

and accordingly, reconsideration of the Court’s previous rulings on summary judgment is

warranted because Kisor is an intervening change or development of controlling law.
         Case 1:17-cv-04179-DLC Document 209 Filed 07/03/19 Page 2 of 2



       Based on the foregoing, and for the reasons stated in the accompanying memorandum of

law, Alpine respectfully requests that the Court reconsider its rulings in its previous summary

judgment opinions.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 6.1, any opposing

affidavits and answering memoranda shall be served within fourteen days after service of the

moving papers and any reply affidavits and memoranda of law shall be served within seven days

after service of the answering papers.

       DATED this 3rd day of July, 2019.

                                             /s/ Maranda E. Fritz
                                             Maranda E. Fritz
                                             THOMPSON HINE
                                             335 Madison Avenue, 12th Floor
                                             New York, New York 10017-4611
                                             Tel. 212.344.5680
                                             Fax 212.344.6101
                                             Email: Maranda.Fritz@thompsonhine.com

                                             Brent R. Baker (BB 8285)
                                             Aaron D. Lebenta (Pro Hac Vice)
                                             Jonathan D. Bletzacker (Pro Hac Vice)
                                             CLYDE SNOW & SESSIONS
                                             One Utah Center
                                             201 South Main Street, Suite 1300
                                             Salt Lake City, Utah 84111-2216
                                             Telephone 801.322.2516
                                             Facsimile 801.521.6280
                                             Email: brb@clydesnow.com
                                                    adl@clydesnow.com
                                                    jdb@clydesnow.com

                                             Attorneys for Defendant Alpine Securities
                                             Corporation




                                                2
